79 Ill. App.2d 309 (1966)
224 N.E.2d 581
People of the State of Illinois, Plaintiff-Appellee,
v.
Dean Wolfson, Defendant-Appellant.
Gen. No. 51,552.
Illinois Appellate Court  First District, Second Division.
November 22, 1966.
Harry J. Busch and Jacob Shamberg, of Chicago (Warren D. Wolfson, of counsel), for appellant.
William G. Clark, Attorney General of the State of Illinois, of Springfield (Fred G. Leach, Assistant Attorney General, of Springfield, Daniel P. Ward, State's Attorney of Cook County, of Chicago, and Elmer C. Kissane and E. James Gildea, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment of conviction reversed and cause remanded.
Not to be published in full.